          Case 1:21-cr-00392-RCL Document 63 Filed 09/12/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA                              CASE NO. 1:21:CR:392-RCL


                                                      DEFENDANTS UNOPPOSED MOTION
VS                                                    TO TRAVEL


RUSSELL TAYLOR
DEFENDANT




Defendant Russell Taylor, through his counsel, files this unopposed motion to travel. Mr. Taylor
is currently wearing the Court Ordered monitoring bracelet and has complied with all Court
Orders. The Government has been presented with the request of Mr. Taylor to travel and they do
not oppose this request.

Mr. Taylor requests that the Court allow him to travel on the following two dates:

     1. September 17 to 19, 2021 to Catalina Island to attend a Father/Son campout with the
        YMCA Adventure Guides. Catalina is within the Central District of California. Mr.
        Taylor will depart by boat out of Long Beach Harbor on September 17 and return on
        September 19, 2021.
     2. October 19 to October 25, 2021 to St George, Utah in order to perform required repairs
        and services upon property owned by the family in St. George. Mr. Taylor will travel by
        car to St. George, Utah.

Counsel is informed that Pre-Trial Service does not object to travel if they are apprised of all
itineraries in advance of said travel.

Respectfully Submitted,


Dyke Huish
Dyke Huish

Attorney for Russell Taylor
         Case 1:21-cr-00392-RCL Document 63 Filed 09/12/21 Page 2 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA                             CASE NO. 1:21:CR:392-RCL


                                                     ORDER TO ALLOW TRAVEL
VS                                                   (PROPOSED)


RUSSELL TAYLOR
DEFENDANT




                       ORDER TO ALLOW TRAVEL (PROPOSED)

Before the Court is the request of Mr. Russel Taylor to be permitted to travel to Catalina Island
on September 17 to 19, 2021 and to St George, Utah between October 19 to October 25, 2021.
The Government does NOT OPPOSE this request but reaffirms the requirement that Mr. Taylor
maintain his ankle monitor at all times. For the reasons set forth in it motion, it is

ORDERED, that the motion is GRANTED, and that Mr. Taylor be:

       1. ALLOWED to travel to Catalina Island September 17 to 19, 2021

       2. ALLOWED to travel to St. George, Utah October 19 to 25, 2021.



IT IS SO ORDERED,

SEPTEMBER _____, 2021                                ____________________________

                                                     ROYCE C. LAMERTH

                                                     UNITED STATES DISTRICT JUDGE
